PER CURIAM,
This is an attempted appeal from a judgment quieting title to a tract of land in the City of Catlettsburg, the value of which is not stated in either the pleadings or the judgment, but apparently the disputed tract is worth less than $2,300. Appeals are no longer allowed as a matter of right in cases involving land, Bowling v. Bowling, Ky., 283 S.W.2d 837, and where the value is not stated in the pleadings or judgment it is necessary to have the trial court fix the value of the land before taking an appeal, Eversole v. Combs, Ky., 287 S.W.2d 923. If the value of the land is less than $2,500, the appeal can only be granted by this Court on motion therefor, KRS 21.080, and cannot be taken as a matter of right.
However, we have examined the record in this case as though the controversy were properly before us on appeal, and conclude that the judgment of the chancellor is correct.
The appeal is dismissed because of lack of jurisdiction.